Fowler, J.
(dissenting). I dissent from the greater part of the decision of this case for the reasons as plainly stated as Í can state them in the dissenting opinion in Standard Oil Co. v. La Crosse S. A. Service, 217 Wis. 237, 258 N. W. 791. Although the drinking cups and stanchions as between landlord and tenant might be considered movable as trade fixtures, they were common-law fixtures, and, as such, subject to the plaintiff’s mortgage. So of the track upon which the hayfork ran, but not of the fork and rope attached to it. The brooder house, maple-sugar shed, and hayfork and rope might properly be held movable under the common-law rule as to fixtures, because not so affixed to the realty as to become a part thereof. But by no stretch of imagination or law can the furnace in the house be wangled into a “trade fixture,” and it could not be removed “without material injury to the freehold.” It clearly became a part of the realty, and was subject to the mortgage. To cut a round hole in the living-room floor of the dwelling house on the mortgaged premises three or four feet across, as the installation of a “pipeless hot air furnacé” required, and connect the register inserted to the furnace in the basement below with both the hot-air flue from the furnace and the cold-air jacket surrounding the furnace proper made the furnace as much a part of the realty as was the furnace in Fuller-Warren Co. v. Harter, 110 Wis. 80, 85 N. W. 698. That such things as the judgment herein purports to legalize removal of were subject, to the plaintiff’s mortgage had been the law of' the state for seventy-five -years when the Standard Oil Co. Case, supra, was decided. That law was a rule of property. The plaiiitiff’s rights were vested under that rule. The Judgment of the,court-in .that case did,-and the judgment ó'f.the-'pourt in this cás'é' does, declare valid^a deprivation of prdperfy¡1vith-out due process of law contrary to the Fifth amendment of the United States constitution.
*636I am of opinion that the judgment of the circuit court is correct so far as it holds the tenant responsible for removal of the property involved, except as to the brooder house and the hayfork and rope, and that the finding of the court that the owner of the farm did not participate in the removal, and the conclusion that she is not responsible therefor with the tenant, should be sustained. The judgment should be modified as to the two items next-above mentioned, and affirmed as modified, or the record remanded to ascertain the value of the two- said items, and deduct their value found from the judgment if their value does not appear from the record.